Citation Nr: 1139302	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel
INTRODUCTION

The Veteran had an initial period of active duty for training (ACDUTRA) from January 1967 to June 1967, with prior and subsequent service in the Army National Guard and Reserves, ending in November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before the undersigned in August 2010 and a transcript of that hearing has been incorporated into the Veteran's claims file.  The Veteran also submitted a waiver of initial RO consideration of new evidence.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  When resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's bilateral hearing loss began in service.

2.  When resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's tinnitus began in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In view of the favorable decisions in this case, a detailed discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 (VCAA) compliance is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claims.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  In view of the Board's favorable decisions to grant service connection for bilateral hearing loss and tinnitus, no prejudice will result to the Veteran by the Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the United States Court of Appeals for Veterans Claims' case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b) (2011).

Where a Veteran had active and continuous military service for 90 days or more and sensorineural hearing loss (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis 

The Veteran asserts that he is entitled to service connection for bilateral hearing loss and tinnitus due to noise exposure in service.  At an RO hearing the Veteran testified that he fired an M-1 out of a concrete foxhole with no hearing protection.  He reported that after a week or two he could not hear.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Concerning the Veteran's audiograms, prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization  (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units. The military pre-induction audiogram in the instant case conducted in August 1966 must be converted from ASA to ISO units. 

Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz. 

At the Veteran's August 1966 entrance examination, pure tone thresholds, in decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10  (20)
5 (15) 
//
25 (30) 
LEFT
20 (35)
20 (30)
15 (25)
// 
10 

The Veteran did not show hearing loss pursuant to 38 C.F.R. § 3.385.  A report of medical history taken at the same time shows the Veteran reported difficulty hearing due to employment with aircraft.  

In May 1967, at separation, the Veteran underwent an authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (25) 
//
20 (25)
LEFT
0 (15)
0 (10)
5 (25) 
//
5 (10)

The Veteran did not show hearing loss pursuant to 38 C.F.R. § 3.385. 

In April 1971, the Veteran underwent an authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
0 
5 
30 
25 
LEFT
5 
5 
5 
25 
5 

The Veteran did not show hearing loss pursuant to 38 C.F.R. § 3.385. 

The Veteran received a private audiological evaluation in May 2006.  The Veteran reported bilateral tinnitus for the last five years and reported an extensive history of excessive occupational and recreational noise exposure, including, military noise exposure, brief noise exposure while working as an accountant for the Russell Corporation for six years, and noise exposure from using power tools.  The examiner concluded that the Veteran's hearing loss configuration was not unlike hearing loss due to noise exposure.  The examiner noted that the Veteran had more significant hearing loss in the right ear, which is consistent with the Veteran's history of shooting guns left handed.  

The Veteran's private doctor, Dr. R.S., stated that the Veteran has been a long time patient at his practice and suffers from mild to moderate hearing loss in his right ear and moderate to severe hearing loss in the left ear.  Dr. R.S. stated that it is possible that the Veteran's loss of hearing was in part due to his exposure to shooting an M-1 in a concrete fox hole without hearing protection throughout his active duty and National Guard service.  

The Veteran was afforded a VA examination in July 2009 and the examiner had the opportunity to review the Veteran's case file.  The examiner stated that the Veteran's hearing was normal at separation from active military service.  There is no evidence of hearing loss developing after separation from active service.  Therefore, the examiner concluded that it is less likely than not that hearing loss is related to military noise exposure.  With regard to the Veteran's tinnitus, the Veteran reported that the tinnitus began approximately two-three years prior to the examination, around 2006.  Due to the late onset of tinnitus, it is less likely than not that the Veteran's current tinnitus is related to military noise exposure.  

The Veteran was afforded a VA examination in September 2009 and the examiner had the opportunity to review the Veteran's case file.  The examiner noted that the Veteran entered service with hearing loss according to audiometric testing.  On the Veteran's separation physical dated in May 1967 he had hearing loss according to audiometric testing and mild hearing loss was noted.  The examiner also noted that difficulty hearing due to employment aircraft was noted on his pre-induction physical dated August 1966.   The examiner stated that while both the pre-induction report and the separation report have notes suggesting mild hearing loss, it is not clear that this was based on audiometric data.  The threshold information listed on both examinations indicating hearing within normal limits likely used pre 1969 ASA standards.  If scores were converted to post 1969 current ISO standards, (as appear above) the enlistment examination did indicate a mild loss at some frequencies.  However, the Board notes that pursuant to 38 C.F.R. § 3.385, there was no evidence of hearing loss. The examiner concluded that whether or not the Veteran had a pre-existing hearing loss is somewhat unclear. The separation examination indicated that the Veteran's hearing was within normal limits and the Veteran's hearing was within normal limits according to an examination four years later.  The examiner stated that given this information, the Veteran's current hearing loss is less likely as not due to noise exposure in active duty.  He said that given the episodic nature of service, no opinion can be offered without resort to mere speculation.

A private doctor, Dr. R.A.S., wrote a letter in August 2010 stating that the Veteran is a long standing patient of his practice.  He reported that the Veteran suffers mild to moderate hearing loss in his right ear and moderate to severe hearing loss in his left ear.  Dr. R.A.S. stated that it is possible that the Veteran's loss of hearing was due in part to several accumulative factors that may include recurring childhood ear infections as well as daily noise exposure related to his active service with the Army National Guard.  Contributing factors include unprotected exposure to the firing of an M-1 in a concrete fox hole as well as his duties as a Motor Sergeant which exposed him to various machine noises inside the motor pool from January 1967 to June 1967.   

The Veteran was afforded a VA examination in June 2011 and the examiner had the opportunity to review the Veteran's case file.  The examiner noted that a pre-induction physical showed a normal sloping to mild hearing loss in the right ear and a mild rising to normal hearing loss in the left ear from 500 to 4000 Hz.  An examination dated in April 1971 showed a normal sloping to mild hearing loss in the right ear and a normal sloping to mild rising to normal hearing loss in the left ear from 500 to 4000 Hz.  The examiner stated that due to the sporadic nature of reserve and National Guard training periods, she could not resolve the issue of whether or not the Veteran's current left hearing loss was etiologically related to his ACDUTRA or inactive duty for training without resort to mere speculation.  With regard to the Veteran's right ear hearing, the examiner noted that because the Veteran's threshold hearing in 1972 was not known, there is no way to determine whether or the not the Veteran's right ear hearing loss was worsened by his ACDUTRA or inactive duty without resort to mere speculation.  The examiner concluded that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.   

When affording the Veteran the benefit of the doubt, the Board has determined that his bilateral hearing loss and tinnitus were incurred in active service.  The claim contains both positive and negative opinions with regard to the etiology of the Veteran's hearing loss and tinnitus.  The question of whether the Veteran's current diagnoses had its onset in or is otherwise related to active service, involves competent medical evidence as to medical causation.  Grottveit v. Brown, 
5 Vet. App. 91, 92 (1993).  It is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the evidence is in equipoise.  The private medical examiners attribute the Veteran's hearing loss to service, due to exposure to loud noises and to firing weaponry.  There is no evidence that the Veteran was provided with hearing protection and therefore, the Board concedes that the Veteran was not provided with hearing protection during his service.  The Veteran's DD-214 shows that he was afforded a Marksman Badge.  

The VA examiners stated that there is no nexus between the current bilateral hearing loss and service, but did not attribute the Veteran's hearing loss to any particular cause or etiology and also suggested that any answer provided would be resorting to mere speculation.  

As the evidence is in equipoise, the Board must find in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  For these reasons, service connection for bilateral hearing loss is warranted, and his claim must be granted. 

The Veteran also contends that he has ringing in his ears (or tinnitus) due to in-service noise exposure.  There is no evidence in the service treatment records that the Veteran complained of tinnitus or presented for any ringing in his ears while in service.

The June 2011 examiner attributed the Veteran's tinnitus to his hearing loss, which has now been afforded service connection.  A July 2009 examiner said that due to the late onset of tinnitus, it is less likely than not that the Veteran's current tinnitus is related to military noise exposure.  The Board has taken both examiners opinions into consideration and once again finds both opinions to be probative.  As the opinions are in equipoise the benefit of the doubt is afforded to the Veteran and his claim of entitlement to service connection for tinnitus is granted. 

(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  





____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


